Citation Nr: 1414536	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for residuals of a right arm injury, to include nerve damage (hereinafter "right arm disorder").

3.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

4.  Entitlement to service connection for residuals of a left arm injury (hereinafter "left arm disorder").


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1970 to November 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a live videoconference hearing before the Board at the local RO in his September 2010 substantive appeal (VA Form 9).  The Veteran did not report for a scheduled Board hearing in April 2012 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for right and left arm disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran expressed his desire to withdraw his appeal as to the claims for service connection for a bilateral foot disorder and carpal tunnel syndrome of the right upper extremity, in November 2010, before a decision by the Board was issued on the claims.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the claims for service connection for a bilateral foot disorder and carpal tunnel syndrome of the right upper extremity are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R.        § 20.204 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claims for service connection for a bilateral foot disorder and carpal tunnel syndrome, right upper extremity, are decided as a matter of law, no discussion of the duties to notify and assist with respect to these issues is required.  With regard to the claims for service connection for right and left arm disorders, the Board is remanding for further evidentiary development.

Withdrawal of Service Connection for a Bilateral Foot Disorder and Carpal Tunnel Syndrome of the Right Upper Extremity

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On November 8, 2010, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for service connection for a bilateral foot disorder and carpal tunnel syndrome of the right upper extremity; hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to these issues.


ORDER

The appeal for service connection for a bilateral foot disorder has been withdrawn and is dismissed.

The appeal for service connection for carpal tunnel syndrome of the right upper extremity has been withdrawn and is dismissed.


REMAND

With regard to the claims for service connection for right and left arm disorders, remand is required to attempt to obtain VA treatment records.  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  A notation in the claims file indicates that the Veteran received treatment at the Dallas VA Medical Center (VAMC) from September 2009 through September 2010, but these VA treatment records have not been associated with the claims file.  Further, no VA treatment records dated after February 2011 have been associated with the claims file.  The RO/AMC should obtain, and associate with the claims file, any additional VA treatment records (including those dated from September 2009 through September 2010 from the Dallas VAMC) related to treatment of right and left arm disorders. 

Accordingly, the issues of service connection for right and left arm disorders are REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record all outstanding VA treatment records pertaining to the claimed right and left arm disorders, including VA treatment records dated September 2009 to September 2010 from the Dallas VAMC and any pertinent records dated after February 2011.

2.  Then, readjudicate the appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


